DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, the underlying patent of which was filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This action is responsive to communications:  The application filed 12/19/2019, an application for reissue of US Pat 9,801,119 to Koorapaty et al, itself based on application 14/438,712 (issued 10/24/2017) as a national stage entry of WO2015/171039, as well as the amendment of 7/7/2021.

Claims 1-20 were initially pending in the application.  A preliminary amendment was filed concurrently with the application on 10/29/2019 adding claims 21-40. By way of other amendments, claims 21-27, 29-38, and 40-42 are pending. 

As the Examiner discovered additional prior art references in his search as to new claims 41 and 42 necessitating an additional ground of rejection below, this Action is Non-Final.
Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,801,119 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
Note that the updated Declaration of 7/7/2021 states that the error upon which the instant reissue is based is “new claim 21”. This is not a proper error statement in that it states that the new claims proffered by Patent Owner are in fact the error.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 42 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 42 further limits method claim 31, but fails to describe any specific method step which could be reasonably interpreted as narrowing a method, rather it appears to be narrowing a structural element.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 251
Claims 21-27, 29-38, and 40-42 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  

Claims 21-27, 29-38, and 40-42 are rejected under 35 U.S.C. 251 as being improperly broadened in a reissue application. Here the claims do not comply with the requirement of 35 U.S.C. 251(a) that reissue claims must be for the same invention as that originally disclosed.
Added independent claims 21, 26, 31, and 36 disclose a method, device, and node for receiving CSI-RS configuration information and using such to perform measurements. It is noted that the issued independent claims are limited to a method, device, and node for handling discovery signals in a wireless network. 
Issued ‘119 Patent claim 1 is representative:
1. A method, performed by a wireless device, for handling discovery signals from one or more transmission points in a radio communications network, the method comprising: determining Channel State Information Reference Symbols (CSI-RS) configuration information; determining an identity of a cell associated with received synchronization signals; and based on the determined CSI-RS configuration information and the determined identity of the cell, applying CSI-RS configurations when receiving discovery signals on radio resources associated with CSI-RS.
Here Patent Owner is broadening the instant claims at least in part by removing the requirement that the instant invention be limited to handling discovery signals, instead encompassing using CSI-RS configurations as claimed to perform more generic 
Under 35 USC 251, in order to broaden the claims, the original patent must clearly and unequivocally disclose the newly claimed invention as a separate invention. 
The "original patent" requirement of 35 U.S.C. 251 must be understood in light of In re Amos, where the Court of Appeals for the Federal Circuit stated:
We conclude that, under both Mead and Rowand, a claim submitted in reissue may be rejected under the "original patent" clause if the original specification demonstrates, to one skilled in the art, an absence of disclosure sufficient to indicate that a patentee could have claimed the subject matter. Merely finding that the subject matter was "not originally claimed, not an object of the original patent, and not depicted in the drawing," does not answer the essential inquiry under the "original patent" clause of § 251, which is whether one skilled in the art, reading the specification, would identify the subject matter of the new claims as invented and disclosed by the patentees. In short, the absence of an "intent," even if objectively evident from the earlier claims, the drawings, or the original objects of the invention is simply not enough to establish that the new claims are not drawn to the invention disclosed in the original patent.

953 F.2d at 618-19, 21 USPQ2d at 1275.
Similarly, the disclosure requirement in Amos must be understood in light of Antares Pharma Inc., v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014). In Antares Pharma, Inc., the court found the disclosure was not sufficient because the new reissued claims were “merely suggested or indicated in the original specification” and the original specification was not sufficiently clear that the invention(s) claimed in the reissue application “constitute[d] parts or portions of the invention.” Antares Pharma, Inc., 771 F.3d at 1359, 112 USPQ2d at 1868 (quoting Corbin Cabinet Lock Co. v. Eagle Lock Co., 150 U.S. 38, 42-43 (1893)). In Antares Pharma, Inc., the court stated “[a]lthough safety features were mentioned in Antares Pharma, Inc., 771 F.3d at 1363, 112 USPQ2d at 1871. Specifically, the court found that the patent only disclosed one invention, which was a particular class of jet injectors, due to the clearly repetitive use of “jet injector” in the title, the abstract, the summary of the invention, and the entirety of the specification of the patent. As a result, the claims in the reissued patent to the safety features on a generic injector (e.g., a non-jet injector) were held to violate the original patent requirement of 35 U.S.C. 251. 
To satisfy the original patent requirement where a new invention is sought by reissue, “… the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares Pharma, Inc., 771 F.3d at 1363, 112 USPQ2d at 1871. Therefore, claims drawn to an invention comprising a newly claimed combination of features that were only disclosed in the original patent as suggested alternatives (and not as a single combination) or only as part of the original invention and not as an invention separate from the original invention would not satisfy the original patent requirement. See MPEP 1412.01, as well as Forum US, Inc. v. Flow Valve, LLC, Case No. 18-1765 (Fed. Cir. June 17, 2019).
Looking to the instant specification, it is noted that the entirety of the instant ‘119 Patent disclosure is solely towards a method, device, and node for the measurement of and handling of discovery signals in a wireless system. The instant disclosure specifies that the embodiments described are for reusing and modifying CSI-RS radio resources 
This is similar to Antares Pharma, Inc. cited above; the patent only discloses an invention towards discovery signals, due to the clearly repetitive use of “discovery signals” in the title, the abstract, the summary of the invention, and the entirety of the specification of the patent. As a result, the claims in the reissue as to generic measurements (e.g., measuring signals other than discovery signals) violate the original patent requirement of 35 U.S.C. 251. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 21-24, 26, 27, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 10, respectively, of copending Application No. 16/660,939 in view of US PGPUB 2013/0114535 to Ng et al. (”Ng”). This is a provisional nonstatutory double patenting rejection.
As to claims 21 and 26, claims 2 and 10 of 16/660,939 discloses a method and device for performing a method comprising receiving CSI-RS information from a network node, determining the CSI-RS configuration information, determining an identity of a cell associated with received synchronization signals, and based thereon, performing measurements on radio resources.
Claims 2 and 10 do not disclose that the determined CSI-RS configuration is one of a plurality of configurations received by the wireless device.
 Ng discloses an analogous art, namely a wireless device in a radio communication network including wireless devices, for receiving multiple CSI-RS 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to add the teachings of Ng to claims 2 and 10 of 16/660,939. Both are analogous art, and one of ordinary skill in the art would have understood such to merely be combining existing elements known in the art according to known methods, yielding predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
As to claims 22 and 27, Ng discloses measuring RSRP. Ng. at PARA [0055 and 0094].
As to claim 23, Ng discloses determining one of the configurations for performing measurements based thereon. Ng at PARA [0091-0092]. Ng discloses that a CSI-RS is associated with the cell ID. Id. at PARA [0086].
As to claims 24 and 29, Ng discloses that the configuration information may include cell ID. Ng at PARA [0086]. As the CSI-RS configuration information is for the cell identified, this is read as indicating a relation.

Claim 41 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/660,939 in view of US PGPUB 2013/0114535 to Ng et al. (”Ng”) as applied to claim 21 above and further in view of 3GPP TS 36.211 V12.1.0 (03/2014), newly cited. This is a provisional nonstatutory double patenting rejection.

3GPP TS 36.211 V12.1.0 discloses the basis of the LTE system utilized at the time of Patent Owner’s invention, including the use of CSI-RS resource elements assigned to the UE using a plurality of CSI-RS configurations which may be provided by the system. 3GPP at Sec. 6.10.5-6.10.5.3, noting especially Sec. 6.10.5.2 which discloses configurations provided by upper layers. 3GPP further discloses that in such a system the eNodeB provides in the resource block PSS and SSS signals for synchronization with the UE, and that the synchronization signals provide the Cell ID. Id. at 6.11-6.11.2.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Claim 2 of 16/660,9369 in view of Ng in such a way. Note that Ng discloses that eNodeBs in his system may operate according to existing LTE standards in certain situations. Ng at PARA [0057]. Ng also cites to existing 3GPP standards in his background. Id. at PARA [0003]. Thus one of ordinary skill in the art would have been led to the standards in existence at the time of Patent Owner’s invention to understand the process by which the UE and system communicate, which would include a PSS and SSS. Note that Patent Owner discloses as background the same 3GPP LTE system, noting that such synchronization signals are the cell ID. ‘119 Patent at col. 3 ll. 44-60. Further, they are analogous art, and one of ordinary skill in the art would have understood such to merely be combining existing elements known in the art according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claims 31-38 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 16, respectively, of copending Application No. 16/660,939 in view of US PGPUB 2013/0114535 to Ng et al. (”Ng”). This is a provisional nonstatutory double patenting rejection.
As to claims 31 and 36, claims 14 and 16 of 16/660,939 discloses a method and network node device for performing a method comprising transmitting synchronization signals to a UE including an indication of a cell ID, determining CSI-RS configuration information based on identity, and transmitting the configuration information for the purposes of the UE performing measurements on radio resources.
Claims 14 and 16 do not disclose that the determined CSI-RS configuration is one of a plurality of configurations received by the wireless device or the process at the network node.
 Ng discloses an analogous art, namely a wireless device in a radio communication network including wireless devices, for receiving multiple CSI-RS configurations and using one for measurement purposes. Ng at FIG 1 and PARA [0034-0038], PARA [0051 and 0086], and PARA [0091-0092]. Ng discloses the process at the BS, which is referred to as a node. Ng at FIG 4 and PARA [0046], referring to a BS as a node.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to add the teachings of Ng to claims 14 and 16 of 16/660,939. Both are KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
As to claims 32 and 37, Ng discloses that the node receives signals from the UE based on the configuration and thus cell ID. Ng. at PARA [0055, 0094].
As to claims 33 and 38, Ng discloses measuring RSRP. Ng. at PARA [0055 and 0094].
As to claim 34, Ng discloses determining one of the configurations for performing measurements based thereon. Ng at PARA [0091-0092]. Ng discloses that a CSI-RS is associated with the cell ID. Id. at PARA [0086].
	As to claims 35 and 40, Ng discloses that the configuration information may include cell ID. Ng at PARA [0086]. As the CSI-RS configuration information is for the cell identified, this is read as indicating a relation.

Claim 42 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/660,939 in view of US PGPUB 2013/0114535 to Ng et al. (”Ng”) as applied to claim 31 above and further in view of 3GPP TS 36.211 V12.1.0 (03/2014). This is a provisional nonstatutory double patenting rejection.
Claim 14 of 16/660,939 in view of Ng discloses claim 31 but does not disclose a PSS and SSS for determining Cell ID.
Id. at 6.11-6.11.2.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Claim 2 of 16/660,9369 in view of Ng in such a way. Note that Ng discloses that eNodeBs in his system may operate according to existing LTE standards in certain situations. Ng at PARA [0057]. Ng also cites to existing 3GPP standards in his background. Id. at PARA [0003]. Thus one of ordinary skill in the art would have been led to the standards in existence at the time of Patent Owner’s invention to understand the process by which the UE and system communicate, which would include a PSS and SSS. Note that Patent Owner discloses as background the same 3GPP LTE system, noting that such synchronization signals are the cell ID. ‘119 Patent at col. 3 ll. 44-60. Further, they are analogous art, and one of ordinary skill in the art would have understood such to merely be combining existing elements known in the art according to known methods, yielding predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 25 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/660,939 in view of US PGPUB 2013/0114535 to Ng et al. (”Ng”) as applied to claim 21 above, and further in view of US Pat 9,713,076 to Hwang et al. (“Hwang”). This is a provisional nonstatutory double patenting rejection.
16/660,939 in view of Ng discloses the invention of claim 21 above, but fails to specify that the signals may be sent via RRC signaling from the network node serving the UE.
Hwang discloses an analogous art, namely a method, performed by a wireless device (UE 100), for handling discovery signals from one or more transmission points in a radio communications network (FIG 13), the method comprising determining Channel State Information Reference Symbols (CSI-RS) configuration information, determining an identity of a cell, and based on the determined CSI-RS configuration information and the determined identity of the cell, applying CSI-RS configurations when receiving discovery signals on radio resources associated with CSI-RS. Hwang at col. 21 ll. 4-45 and at col. 27 ll. 10-12.
Hwang discloses that the signals may be sent via Radio Resource Control (RRC) signaling from a network node serving the wireless device in the radio communications network. Id. at col. 11 ll. 1-13 and 53-67.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to add the teachings of Hwang to 16/660,939 in view of Ng. Both are analogous art, and one of ordinary skill in the art would have KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 30 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/660,939 in view of US PGPUB 2013/0114535 to Ng et al. (”Ng”) as applied to claim 26 above, and further in view of US Pat 9,713,076 to Hwang et al. (“Hwang”). This is a provisional nonstatutory double patenting rejection.
16/660,939 in view of Ng discloses the invention of claim 26 above, but fails to specify that the signals may be sent via RRC signaling from the network node serving the UE.
Hwang discloses an analogous art, namely a method, performed by a wireless device (UE 100), for handling discovery signals from one or more transmission points in a radio communications network (FIG 13), the method comprising determining Channel State Information Reference Symbols (CSI-RS) configuration information, determining an identity of a cell, and based on the determined CSI-RS configuration information and the determined identity of the cell, applying CSI-RS configurations when receiving discovery signals on radio resources associated with CSI-RS. Hwang at col. 21 ll. 4-45 and at col. 27 ll. 10-12.
Hwang discloses that the signals may be sent via Radio Resource Control (RRC) signaling from a network node serving the wireless device in the radio communications network. Id. at col. 11 ll. 1-13 and 53-67.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-24, 26-27, 29, 31-38, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB 2013/0114535 to Ng et al. (”Ng”).
As to claim 21, Ng discloses
A method, performed by a wireless device, the method comprising:
Ng discloses a wireless device in a radio communication network including wireless devices. Ng at FIG 1 and PARA [0034-0038].
receiving Channel State Information Reference Symbols (CSI-RS) configuration information, the CSI-RS configuration comprising a plurality of CSI-RS configurations;
Ng discloses that the UE receives a plurality of CSI-RS configurations from the eNB. Ng at PARA [0051 and 0086].
determining a cell identity (ID) among a plurality of cell identities, the cell ID being associated with a plurality of received synchronization signals; and
Id. at PARA [0032, 0065, 0086].
determining at least one CSI-RS configuration among the plurality of CSI-RS configurations based on the determined cell ID: and 
performing measurements based on the at least one CSI-RS configuration.
Ng discloses determining one of the configurations for performing measurements based thereon. Ng at PARA [0091-0092]. Such is read as being based on the determined ID.

As to claim 22, Ng discloses:
wherein the measurements are one of Radio Resource Measurements (RRM), Radio Link Measurements (RLM), Reference Signal Received Quality (RSRQ) and Reference Signal Received Power (RSRP) measurements.
	Ng discloses measuring RSRP. Ng. at PARA [0055 and 0094].

As to claim 23, Ng discloses:
wherein the at least one CSI-RS configuration is associated with the cell ID.
Ng discloses determining one of the configurations for performing measurements based thereon. Ng at PARA [0091-0092]. Ng discloses that a CSI-RS is associated with the cell ID. Id. at PARA [0086].

As to claim 24, Ng discloses:
wherein the CSI-RS configuration information comprises an indication of a relation between the at least one CSI-RS configuration and the determined cell ID.


As to claim 26, Ng discloses
A wireless device, the wireless device comprising processing circuitry configured to:
Ng discloses a wireless device in a radio communication network including wireless devices. Ng at FIG 1 and PARA [0034-0038]. Ng discloses that the wireless device comprises a controller, that is, circuitry, as well as transmit and receive circuitry. Id. at FIG 4 and PARA [0046].
receive Channel State Information Reference Symbols (CSI-RS) configuration information, the CSI-RS configuration comprising a plurality of CSI-RS configurations;
Ng discloses that the UE receives a plurality of CSI-RS configurations from the eNB. Ng at PARA [0051 and 0086].
determine a cell identity (ID) among a plurality of cell identities, the cell ID being associated with a plurality of received synchronization signals; and
Ng discloses that the wireless device is made aware of cell ID. Ng at PARA [0086]. The different cells would inherently have different IDs. Ng discloses received synch signals which are associated with said cell IDs. Id. at PARA [0032, 0065, 0086].
determine at least one CSI-RS configuration among the plurality of CSI-RS configurations based on the determined cell ID: and 
perform measurements based on the at least one CSI-RS configuration.
Ng discloses determining one of the configurations for performing measurements based thereon. Ng at PARA [0091-0092]. Such is read as being based on the determined ID.
As to claim 27, Ng discloses:
wherein the measurements are one of Radio Resource Measurements (RRM), Radio Link Measurements (RLM), Reference Signal Received Quality (RSRQ) and Reference Signal Received Power (RSRP) measurements.
	Ng discloses measuring RSRP. Ng. at PARA [0055 and 0094].

As to claim 29, Ng discloses:
wherein the CSI-RS configuration information comprises an indication of a relation between the at least one CSI-RS configuration and the determined cell ID.
	Ng discloses that the configuration information may include cell ID. Ng at PARA [0086]. As the CSI-RS configuration information is for the cell identified, this is read as indicating a relation.

As to claim 31, Ng discloses
A method, performed by a network node in a radio communications network, the method comprising:
Ng discloses a wireless device in a radio communication network including wireless devices. Ng at FIG 1 and PARA [0034-0038], as well as FIG 4 and PARA [0046], referring to a BS as a node.
transmitting a plurality of synchronization signals, the synchronization signals being associated with a cell identity (ID);
Ng discloses that the wireless device is made aware of cell ID from the BS. Ng at PARA [0086]. The different cells would inherently have different IDs. Ng discloses received synch signals which are associated with said cell IDs. Id. at PARA [0032, 0065, 0086]. The BS inherently transmits multiple synchronization signals, as the Id. at PARA [0032].
determining Channel State Information Reference Symbols (CSI-RS) configuration information, the CSI-RS configuration comprising a plurality of CSI-RS configurations;
transmitting the SCI-RS configuration information to a wireless device; and
Ng discloses that the UE receives a plurality of CSI-RS configurations from the eNB. Ng at PARA [0051 and 0086]. These are configured at the system, and thus are read as determined there.
configuring the wireless device for performing measurements based on 
at least one CSI-RS configuration of the plurality of CSI-RS configurations.
Ng discloses determining one of the configurations for performing measurements based thereon. Ng at PARA [0091-0092]. Such is read as configuring the UE to do so, as it performs CSI-RS measurements based on the configurations it receives.

As to claim 32, Ng discloses:
further comprising receiving measurements on reference signals based on the at least one CSI-RS configuration and the cell ID associated with the plurality of synchronization signals.
	Ng discloses that the node receives signals from the UE based on the configuration and thus cell ID. Ng. at PARA [0055, 0094].

As to claim 33, Ng discloses:
wherein the measurements are one of Radio Resource Measurements (RRM), Radio Link Measurements (RLM), Reference Signal Received Quality (RSRQ) and Reference Signal Received Power (RSRP) measurements.


As to claim 34, Ng discloses:
wherein the at least one CSI-RS configuration is associated with the cell ID.
Ng discloses determining one of the configurations for performing measurements based thereon. Ng at PARA [0091-0092]. Ng discloses that a CSI-RS is associated with the cell ID. Id. at PARA [0086].

As to claim 35, Ng discloses:
wherein the CSI-RS configuration information comprises an indication of a relation between the at least one CSI-RS configuration and the determined cell ID.
	Ng discloses that the configuration information may include cell ID. Ng at PARA [0086]. As the CSI-RS configuration information is for the cell identified, this is read as indicating a relation.

As to claim 36, Ng discloses
A network node in a radio communications network, the network node comprising:
Ng discloses a wireless device in a radio communication network including wireless devices. Ng at FIG 1 and PARA [0034-0038], as well as FIG 4 and PARA [0046], referring to a BS as a node.
A processing circuit configured to:
Ng discloses the node comprises a controller which is circuitry, and Tx/Rx circuitry. Ng at FIG 4 and PARA [0046].
transmit a plurality of synchronization signals, the synchronization signals being associated with a cell identity (ID);
Id. at PARA [0032, 0065, 0086]. The BS inherently transmits multiple synchronization signals, as the signals are transmitted in a DL subframe “at a frequency and time density sufficient enough for a UW to track timing and/or frequency of efficient downlink and uplink communications.” Id. at PARA [0032].
determine Channel State Information Reference Symbols (CSI-RS) configuration information, the CSI-RS configuration comprising a plurality of CSI-RS configurations; and
transmit the SCI-RS configuration information to a wireless device.
Ng discloses that the UE receives a plurality of CSI-RS configurations from the eNB. Ng at PARA [0051 and 0086]. These are configured at the system, and thus are read as determined there.

As to claim 37, Ng discloses:
wherein the processing circuitry is configured to receive measurements on reference signals based on the at least one CSI-RS configuration and the cell ID associated with the plurality of synchronization signals.
	Ng discloses that the node receives signals from the UE based on the configuration and thus cell ID. Ng. at PARA [0055, 0094].

As to claim 38, Ng discloses:
wherein the measurements are one of Radio Resource Measurements (RRM), Radio Link Measurements (RLM), Reference Signal Received Quality (RSRQ) and Reference Signal Received Power (RSRP) measurements.


As to claim 40, Ng discloses:
wherein the CSI-RS configuration information comprises an indication of a relation between the at least one CSI-RS configuration and the determined cell ID.
	Ng discloses that the configuration information may include cell ID. Ng at PARA [0086]. As the CSI-RS configuration information is for the cell identified, this is read as indicating a relation.

Claims 21, 23-26, 29-32, 34-37, and 40-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TS 36.201 V.11.1.0 (12/2012), 3GPP TS 36.213 V12.1.0 (3/2014), 3GPP TS 36.211 V12.1.0 (3/2014), and 3GPP TS 36.101 V12.1.0 (9/2013). Together by reference these documents make a single physical layer Standard (hereinafter “3GPP LTE Physical Layer”), as noted in TS 36.201 (General description) at Sec. 2 and Sec. 5, incorporating the other documents. Also see TS 36.213 at Sec. 2.
As to claim 21, the 3GPP LTE Physical Layer system discloses:
A method, performed by a wireless device, the method comprising:
TS 36.201 discloses a UE. TS 36.201 at Sec. 4.1.1. TS 36.213 further discloses the UE. TS 36.213 at Sec. 7.2.
receiving Channel State Information Reference Symbols (CSI-RS) configuration information, the CSI-RS configuration information comprising a plurality of CSI-RS configurations;

determining a cell identity (ID) among a plurality of cell identities, the cell ID being associated with a plurality of received synchronization signals: 
TS 36.213 discloses receiving PSS and SSS signals. TS 36.213 at Sec. 4.1. Further, TS 36.211 discloses that the UE receives PSS and SSS signals which provide Cell ID. TS 36.211 at Sec. 6.11.1-6.11.2. 
determining at least one CSI-RS configuration among the plurality of CSI-RS configurations based on the determined cell ID: and 
performing measurements based on the at least one CSI-RS configuration.
TS 36.213 discloses that the UE uses the configurations to perform measurements on CSI-RS REs. TS 36.211 at Sec. 7.2.3. Note also TS 36.213 at Sec. 6.10.5.2. This would inherently comprise determining configurations that are used. The configurations are determined using Cell ID. TS 36.213 at Sec. 7.2.5 and TS 36.211 at Sec. 6.10.5.1.
As to claim 23, the 3GPP LTE Physical Layer system discloses:
wherein the at least one CSI-RS configuration is associated with the cell ID.
The configurations are determined using Cell ID. TS 36.213 at Sec. 7.2.5 and TS 36.211 at Sec. 6.10.5.1.
As to claim 24, the 3GPP LTE Physical Layer system discloses:
wherein the CSI-RS configuration information comprises an indication of a relation between the at least one CSI-RS configuration and the determined cell ID.

As to claim 25, the 3GPP LTE Physical Layer system discloses:
receiving the CSI-RS configuration information comprises receiving a Radio Resource Control (RRC) signaling from a network node serving the wireless device in a radio communications network.
	TS 36.201 discloses that the control from the physical layer is via the RRC signaling layer. TS 36.201 at 4.1.1.
As to claim 41, the 3GPP LTE Physical Layer system discloses:
Wherein the received synchronization signals comprise a primary synchronization signal (PSS) and a secondary synchronization signal (SSS); and
Wherein the determining the cell ID comprises detecting the cell ID from the PSS and the SSS.
TS 36.213 discloses receiving PSS and SSS signals. TS 36.213 at Sec. 4.1. Further, TS 36.211 discloses that the UE receives PSS and SSS signals which provide Cell ID. TS 36.211 at Sec. 6.11.1-6.11.2. 

As to claim 26, the 3GPP LTE Physical Layer system discloses:
A wireless device, the wireless device comprising processing circuitry configured to:
TS 36.201 discloses a UE. TS 36.201 at Sec. 4.1.1. TS 36.213 further discloses the UE. TS 36.213 at Sec. 7.2. Such would inherently comprise circuitry.
receive Channel State Information Reference Symbols (CSI-RS) configuration information, the CSI-RS configuration information comprising a plurality of CSI- RS configurations;

determine a cell identity (ID) among a plurality of cell identities, the cell ID being associated with a plurality of received synchronization signals; 
TS 36.213 discloses receiving PSS and SSS signals. TS 36.213 at Sec. 4.1. Further, TS 36.211 discloses that the UE receives PSS and SSS signals which provide Cell ID. TS 36.211 at Sec. 6.11.1-6.11.2. 
determine at least one CSI-RS configuration among the plurality of CSI-RS configurations based on the determined cell ID; 
and perform measurements based on the at least one CSI-RS configuration.
TS 36.213 discloses that the UE uses the configurations to perform measurements on CSI-RS REs. TS 36.211 at Sec. 7.2.3. Note also TS 36.213 at Sec. 6.10.5.2. This would inherently comprise determining configurations that are used. The configurations are determined using Cell ID. TS 36.213 at Sec. 7.2.5 and TS 36.211 at Sec. 6.10.5.1.
As to claim 29, the 3GPP LTE Physical Layer system discloses:
wherein the CSI-RS configuration information comprises an indication of a relation between the at least one CSI-RS configuration and the determined cell ID.
The configurations are determined using Cell ID. TS 36.213 at Sec. 7.2.5 and TS 36.211 at Sec. 6.10.5.1. Thus they indicate a relation.

As to claim 30, the 3GPP LTE Physical Layer system discloses:
wherein receiving the CSI-RS configuration information comprises receiving a Radio Resource Control (RRC) signaling from a network node serving the wireless device in a radio communications network.
	TS 36.201 discloses that the control from the physical layer is via the RRC signaling layer. TS 36.201 at 4.1.1.

As to claim 31, the 3GPP LTE Physical Layer system discloses:
A method performed by a network node in a radio communications network, the method comprising:
TS 36.201 discloses an eNodeB. TS 36.201 at Sec. 4.1.1. TS 36.213 further discloses the eNodeB. TS 36.213 at Sec. 5.2.
transmitting a plurality of synchronization signals, the synchronization signals being associated with a cell identity (ID);
TS 36.213 discloses transmitting PSS and SSS signals to the UE. TS 36.213 at Sec. 4.1. Further, TS 36.211 discloses that the UE receives PSS and SSS signals which provide Cell ID. TS 36.211 at Sec. 6.11.1-6.11.2. 
determining Channel State Information Reference Symbol (CSI-RS) configuration information, the CSI-RS configuration information comprising a plurality of CSI- RS configurations;
transmitting the CSI-RS configuration information to a wireless device: and 
TS 36.213 discloses that the UE receives CSI-RS configurations from the system via upper layers. TS 36.213 at Sec. 7.2, referencing TS 36.211, which teaches such at Sec. 6.10.5.2.
configuring the wireless device for performing measurements based on at least one CSI-RS configuration of the plurality of CSI-RS configurations.

As to claim 32, the 3GPP LTE Physical Layer system discloses:
further comprising receiving measurements on reference signals based on the at least one CSI-RS configuration and the cell ID associated with the plurality of synchronization signals.
The system receives CQI measurement information of CSI reference signals using the CSI-RS configuration. TS 36.213 at Sec. 7.2. The configurations are determined using Cell ID. Id. at Sec. 7.2.5 and TS 36.211 at Sec. 6.10.5.1.
As to claim 34, the 3GPP LTE Physical Layer system discloses:
wherein each one of the plurality of CSI-RS configurations  is associated with a cell ID.
The configurations are determined using Cell ID. TS 36.213 at Sec. 7.2.5 and TS 36.211 at Sec. 6.10.5.1.
As to claim 35, the 3GPP LTE Physical Layer system discloses:
wherein the CSI-RS configuration information comprises an indication of a relation between the at least one CSI-RS configuration and the cell ID associated with the synchronization signals.
The configurations are determined using Cell ID. TS 36.213 at Sec. 7.2.5 and TS 36.211 at Sec. 6.10.5.1. Thus they indicate a relation.
As to claim 42, the 3GPP LTE Physical Layer system discloses:
Wherein the plurality of synchronization signals comprise a primary synchronization signal (PSS) and a secondary synchronization signal (SSS).


As to claim 36, the 3GPP LTE Physical Layer system discloses:
A network node in a radio communications network, the network node comprising:
a processing circuit configured to:
TS 36.201 discloses an eNodeB. TS 36.201 at Sec. 4.1.1. TS 36.213 further discloses the eNodeB. TS 36.213 at Sec. 5.2. The eNodeB inherently comprises a processing circuit.
transmit a plurality of synchronization signals, the synchronization signals being associated with a cell identity (ID):
TS 36.213 discloses transmitting PSS and SSS signals to the UE. TS 36.213 at Sec. 4.1. Further, TS 36.211 discloses that the UE receives PSS and SSS signals which provide Cell ID. TS 36.211 at Sec. 6.11.1-6.11.2. 
determine a Channel State Information Reference Symbol (CSI-RS) configuration information, the CSI-RS configuration information comprising a plurality of CSI- RS configurations; and
transmit the CSI-RS configuration information to a wireless device.
TS 36.213 discloses that the UE receives CSI-RS configurations from the system via upper layers. TS 36.213 at Sec. 7.2, referencing TS 36.211, which teaches such at Sec. 6.10.5.2.

As to claim 37, the 3GPP LTE Physical Layer system discloses:
wherein the processing circuitry is configured to receive measurements on reference signals based on the at least one CSI-RS configuration and the cell ID associated with the plurality of synchronization signals.
The system receives CQI measurement information of CSI reference signals using the CSI-RS configuration. TS 36.213 at Sec. 7.2. The configurations are determined using Cell ID. Id. at Sec. 7.2.5 and TS 36.211 at Sec. 6.10.5.1.
As to claim 40, the 3GPP LTE Physical Layer system discloses:
wherein the CSI-RS configuration information comprises an indication of a relation between the at least one CSI-RS configuration and the cell ID associated with the synchronization signals.
The configurations are determined using Cell ID. TS 36.213 at Sec. 7.2.5 and TS 36.211 at Sec. 6.10.5.1. Thus they indicate a relation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ng as applied to claim 21 above, and further in view of US Pat 9,713,076 to Hwang et al. (“Hwang”). 
Ng discloses the invention of claim 21 above, but fails to specify that the signals may be sent via RRC signaling from the network node serving the UE.
Hwang discloses an analogous art, namely a method, performed by a wireless device (UE 100), for handling discovery signals from one or more transmission points in a radio communications network (FIG 13), the method comprising determining Channel State Information Reference Symbols (CSI-RS) configuration information, determining an identity of a cell, and based on the determined CSI-RS configuration information and the determined identity of the cell, applying CSI-RS configurations when receiving discovery signals on radio resources associated with CSI-RS. Hwang at col. 21 ll. 4-45 and at col. 27 ll. 10-12.
Hwang discloses that the signals may be sent via Radio Resource Control (RRC) signaling from a network node serving the wireless device in the radio communications network. Id. at col. 11 ll. 1-13 and 53-67.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to add the teachings of Hwang to Ng. Both are analogous art, and one of ordinary skill in the art would have understood such to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ng as applied to claim 26 above, and further in view of US Pat 9,713,076 to Hwang et al. (“Hwang”). 
Ng discloses the invention of claim 26 above, but fails to specify that the signals may be sent via RRC signaling from the network node serving the UE.
Hwang discloses an analogous art, namely a method, performed by a wireless device (UE 100), for handling discovery signals from one or more transmission points in a radio communications network (FIG 13), the method comprising determining Channel State Information Reference Symbols (CSI-RS) configuration information, determining an identity of a cell, and based on the determined CSI-RS configuration information and the determined identity of the cell, applying CSI-RS configurations when receiving discovery signals on radio resources associated with CSI-RS. Hwang at col. 21 ll. 4-45 and at col. 27 ll. 10-12.
Hwang discloses that the signals may be sent via Radio Resource Control (RRC) signaling from a network node serving the wireless device in the radio communications network. Id. at col. 11 ll. 1-13 and 53-67.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to add the teachings of Hwang to Ng. Both are analogous art, and one of ordinary skill in the art would have understood such to merely be combining existing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Ng as applied to claim 21 above, and further in view of 3GPP TS 36.211 V12.1.0 (03/2014), newly cited. 
Ng discloses claim 21 above, and as noted discloses a synchronization signal. Ng fails to disclose a PSS and SSS, from which cell ID may be determined. 
3GPP TS 36.211 V12.1.0 discloses the basis of the LTE system utilized at the time of Patent Owner’s invention, including the use of CSI-RS resource elements assigned to the UE using a plurality of CSI-RS configurations which may be provided by the system. 3GPP at Sec. 6.10.5-6.10.5.3, noting especially Sec. 6.10.5.2 which discloses configurations provided by upper layers. 3GPP further discloses that in such a system the eNodeB provides in the resource block PSS and SSS signals for synchronization with the UE, and that the synchronization signals provide the Cell ID. Id. at 6.11-6.11.2.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ng in such a way. Note that Ng discloses that eNodeBs in his system may operate according to existing LTE standards in certain situations. Ng at PARA [0057]. Ng also cites to existing 3GPP standards in his background. Id. at PARA [0003]. Thus one of ordinary skill in the art would have been led to the standards in existence at the time of Patent Owner’s KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Ng as applied to claim 31 above, and further in view of 3GPP TS 36.211 V12.1.0 (03/2014).
Ng discloses claim 31 above, and as noted discloses a synchronization signal. Ng fails to disclose a PSS and SSS, from which cell ID may be determined. 
3GPP TS 36.211 V12.1.0 discloses the basis of the LTE system utilized at the time of Patent Owner’s invention, including the use of CSI-RS resource elements assigned to the UE using a plurality of CSI-RS configurations which may be provided by the system. 3GPP at Sec. 6.10.5-6.10.5.3, noting especially Sec. 6.10.5.2 which discloses configurations provided by upper layers. 3GPP further discloses that in such a system the eNodeB provides in the resource block PSS and SSS signals for synchronization with the UE, and that the synchronization signals provide the Cell ID. Id. at 6.11-6.11.2.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ng in such a way. Note that Ng discloses that eNodeBs in his Id. at PARA [0003]. Thus one of ordinary skill in the art would have been led to the standards in existence at the time of Patent Owner’s invention to understand the process by which the UE and system communicate, which would include a PSS and SSS. Note that Patent Owner discloses as background the same 3GPP LTE system, noting that such synchronization signals are the cell ID. ‘119 Patent at col. 3 ll. 44-60. Further, both are analogous art, and one of ordinary skill in the art would have understood such to merely be combining existing elements known in the art according to known methods, yielding predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP LTE Physical Layer standard as applied to claim 21 above, and further in view of Ng. 
While disclosing claim 22 from which claim 21 depends, the 3GPP LTE Physical Layer standard does not specify that the measurements of CSI may be RRM, RLM, RSRQ, or RSRP.
Ng discloses an analogous art, namely a wireless device in a radio communication network including wireless devices. Ng at FIG 1 and PARA [0034-0038]. Ng discloses that the UE receives a plurality of CSI-RS configurations from the eNB, and that the wireless device is made aware of cell ID, and that one of the configurations 
Lastly, Ng discloses measuring RSRP. Ng. at PARA [0055 and 0094].
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify 3GPP LTE Physical Layer in such a way. Note that Ng discloses that eNodeBs in his system may operate according to existing LTE standards in certain situations. Ng at PARA [0057]. Ng also cites to existing 3GPP standards in his background. Id. at PARA [0003]. Thus they are analogous art. Note that Patent Owner discloses as background the same 3GPP LTE system, noting that such synchronization signals are the cell ID. ‘119 Patent at col. 3 ll. 44-60. Thus one of ordinary skill in the art would have understood such to merely be combining existing elements known in the art according to known methods, yielding predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP LTE Physical Layer standard as applied to claim 26 above, and further in view of Ng. 
While disclosing claim 27 from which claim 26 depends, the 3GPP LTE Physical Layer standard does not specify that the measurements of CSI may be RRM, RLM, RSRQ, or RSRP.
Ng discloses an analogous art, namely a wireless device in a radio communication network including wireless devices. Ng at FIG 1 and PARA [0034-0038]. Ng discloses that the UE receives a plurality of CSI-RS configurations from the eNB, and that the wireless device is made aware of cell ID, and that one of the configurations 
Lastly, Ng discloses measuring RSRP. Ng. at PARA [0055 and 0094].
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify 3GPP LTE Physical Layer in such a way. Note that Ng discloses that eNodeBs in his system may operate according to existing LTE standards in certain situations. Ng at PARA [0057]. Ng also cites to existing 3GPP standards in his background. Id. at PARA [0003]. Thus they are analogous art. Note that Patent Owner discloses as background the same 3GPP LTE system, noting that such synchronization signals are the cell ID. ‘119 Patent at col. 3 ll. 44-60. Thus one of ordinary skill in the art would have understood such to merely be combining existing elements known in the art according to known methods, yielding predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP LTE Physical Layer standard as applied to claim 31 above, and further in view of Ng. 
While disclosing claim 33 from which claim 31 depends, the 3GPP LTE Physical Layer standard does not specify that the measurements of CSI may be RRM, RLM, RSRQ, or RSRP.
Ng discloses an analogous art, namely a wireless device in a radio communication network including wireless devices. Ng at FIG 1 and PARA [0034-0038]. Ng discloses that the UE receives a plurality of CSI-RS configurations from the eNB, 
Lastly, Ng discloses measuring RSRP. Ng. at PARA [0055 and 0094].
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify 3GPP LTE Physical Layer in such a way. Note that Ng discloses that eNodeBs in his system may operate according to existing LTE standards in certain situations. Ng at PARA [0057]. Ng also cites to existing 3GPP standards in his background. Id. at PARA [0003]. Thus they are analogous art. Note that Patent Owner discloses as background the same 3GPP LTE system, noting that such synchronization signals are the cell ID. ‘119 Patent at col. 3 ll. 44-60. Thus one of ordinary skill in the art would have understood such to merely be combining existing elements known in the art according to known methods, yielding predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP LTE Physical Layer standard as applied to claim 37 above, and further in view of Ng. 
While disclosing claim 38 from which claim 37 depends, the 3GPP LTE Physical Layer standard does not specify that the measurements of CSI may be RRM, RLM, RSRQ, or RSRP.
Ng discloses an analogous art, namely a wireless device in a radio communication network including wireless devices. Ng at FIG 1 and PARA [0034-0038]. Ng discloses that the UE receives a plurality of CSI-RS configurations from the eNB, and that the wireless device is made aware of cell ID, and that one of the configurations 
Lastly, Ng discloses measuring RSRP. Ng. at PARA [0055 and 0094].
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify 3GPP LTE Physical Layer in such a way. Note that Ng discloses that eNodeBs in his system may operate according to existing LTE standards in certain situations. Ng at PARA [0057]. Ng also cites to existing 3GPP standards in his background. Id. at PARA [0003]. Thus they are analogous art. Note that Patent Owner discloses as background the same 3GPP LTE system, noting that such synchronization signals are the cell ID. ‘119 Patent at col. 3 ll. 44-60. Thus one of ordinary skill in the art would have understood such to merely be combining existing elements known in the art according to known methods, yielding predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).


Response to Arguments
Patent Owner provides arguments on pp. 7-13 of the Response of 7/7/2021.
As to Patent Owner’s arguments in p. 8 of his Response as to the Double Patenting rejection, it is noted that the citation of the reference was merely a typographical error, and the reference is clearly the parent reissue application 16/660,969. This typographical error is fixed in this Action. 
As to Patent Owner’s arguments in pp. 9-11 of his Response as to the rejection of claims 21-40 under 35 USC 251 (“Original Patent”, pp. 7-10 of the Non-Final rejection), the Examiner responds as follows:
Here Patent Owner responds by asserting that “discovery signals” are superfluous in his claim as his invention is only drawn to the use of CSI-RS for discovery signals. Response at 9-10. The Examiner finds this argument not persuasive.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. See In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004) ("Construing claims broadly during prosecution is not unfair to the applicant ... because the applicant has the opportunity to amend the claims to obtain more precise claim coverage."). Likewise, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  “[A] particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003).
Exceptions to giving the words in a claim their ordinary and customary meaning in the art include (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. MPEP 2111.01(IV).
As to (1), an applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994) (holding that an inventor may define specific terms used to describe invention, but must do so "with reasonable clarity, deliberateness, and precision" and, if done, must "‘set out his uncommon definition in some manner within the patent disclosure’ so as to give one of ordinary skill in the art notice of the change" in meaning) (quoting Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992)). 
1.  The instant Patent, in a similar manner, states as background that CSI-RS measurements at the UE are performed according to CSI-RS configurations and that the network must make the UE aware of which configuration to use to measure channel quality. ‘119 Patent at col. 3 ll. 34-43 and col. 4 l. 65-col. 5 l. 1. The instant Patent does not specifically redefine these well-known terms of art, namely CSI-RS and CSI-RS configuration, in any manner at all, much less one that rises to the level of Patent Owner acting as his own lexicographer. 
As to (2), Patent Owner’s arguments do not resemble disavowal or disclaimer of claim scope, and such is only considered when it is clear and unmistakable. See SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc., 242 F.3d 1337, 1341, 58 USPQ2d 1059, 1063 (Fed.Cir.2001) ("Where the specification makes clear that the invention does not include a particular feature, that feature is deemed to be outside the reach of the claims of the patent, even though the language of the claims, read without reference to the specification, might be considered broad enough to encompass the feature in question."); see also In re Am. Acad. Of Sci. Tech Ctr. (refusing to limit claim term "user computer" to only "single-user computers" even though "some of the language of the specification, when viewed in isolation, might lead a reader to conclude 
Continuing, it is noted that disavowal of a broader claim scope may be made by implication, such as where the specification contains only disparaging remarks with respect to a feature and every embodiment in the specification excludes that feature. In re Abbott Diabetes Care Inc., 696 F.3d 1142, 1149-50, 104 USPQ2d 1337, 1342-43 (Fed. Cir. 2012). However, this is not the case here; the instant disclosure describes the reuse of CSI-RS resources for discovery signals, but notes that not all CSI-RS configurations may be used for discovery signals. ‘119 Patent at col. 9 ll. 10-21. Most importantly, the ‘119 Patent describes alternative features of the invention where CSI-RS resources are not used for discovery signals, but rather CRS resources are used instead:
Regarding using CRS, in some embodiments, the discovery signal may be based on the CRS instead of the CSI-RS. The CRS is typically deployed with 2 ports and can be deployed with up to 4 ports. Each CRS port uses a sequence that is dependent on the cell ID corresponding to the transmitted PSS/SSS. In some embodiments, CRS port 0 is transmitted with the cell ID corresponding to the PSS/SSS, while the other CRS ports may be transmitted using sequences that are derived based on a configurable, or virtual, cell ID. With such an approach a reuse factor of at least 6 may be achieved depending on the number of frequency shifts and ports used.
…
 After the determination in Action 1702, the UE 121 may determine that a first AP is transmitting the discovery signals on radio resources associated with Cell-specific Reference Symbols, CRS, using the determined cell-ID, and that a second AP is transmitting the discovery signals on radio resources associated with CRS using a configurable cell-ID based on the determined cell-ID.
‘119 Patent at col. 22 ll. 25-56. See also col. 22 l. 57-col. 23 l. 48.
not using CSI-RS REs for discovery signals, it in no way disclaims the use of such resources in the traditional manner i.e. for measuring CSI reference symbols to estimate signal quality. Similar to Am. Acad. Of Sci. Tech Ctr,.  even though some of the language of the specification, when viewed in isolation, might lead a reader to conclude that the term CSI-RS is meant to refer to discovery signals, the specification as a whole suggests a construction that is not so narrow. Patent Owner is thus incorrect in stating that their Patent only describes using CSI-RS resources as discovery signals and that discovery signals should be read into the claim. 
As the instant Patent does not describe such terms in any manner that implies the Patent Owner is here acting as his own lexicographer or disavowing the plain meaning of the terms, the Examiner will not be reading the claiming of merely using CSI-RS resources for the purposes of making measurements as a specific step of measuring discovery signals.
Patent Owner further argues that his claims are not towards generic measurements as the previous Action states. Response at 10-11. This argument is not persuasive. First, the Examiner notes that, as pointed out in the previous Action, instant independent claim 36 does not disclose any step of performing any measurement at all; dependent claim 37 further limits claim 36 to include measurements, and thus under the doctrine of claim differentiation it would be improper to read any such measurement into claim 36. Secondly, as to the other independent claims, merely reciting performing measurements based on CSI-RS configuration information does not mean that those measurements are of discovery signals that are not otherwise claimed in any manner 
Given this, as the claims have been broadened to remove entirely any use of discovery signals at all, the Original Patent rejection is upheld. Here the claims have been broadened in such a manner as to include other inventions, such as what is described in the Patent background, outside of what is disclosed in the Patent as an actual embodiment and is thus comprises embodiments not disclosed as a separate invention.

As to Patent Owner’s arguments in pp. 11-13 of his Response as to the art rejection, the Examiner finds Patent Owner’s arguments not persuasive for the reasons set forth below.
Patent Owner asserts that Ng does not teach “multiple” synchronization signals. Patent Owner states that Ng teaches sending multiple CSI-RS configurations, wherein at least one configuration may configure CSI-RS REs for measurement purposes, and another configuration may configure other CSI-RS REs for use as a synchronization signal. Remarks at 11. Patent Owner argues here that the synchronization signal is thus only one signal. However, the Examiner notes here that the claim does not require a plurality of different synchronization signals, and specifically notes that dependent claim 41 specifies different signals. Note here that the repeating nature of the synchronization REs in the CSI-RS resources of Ng meets the claim’s teaching of “a plurality of received synchronization signals”. See Ng at PARA [0092], noting the periodicity of CSI-RS resources. Further, using a CSI-RS configuration such that CSI-RS REs are reused for synchronization means multiple CSI-RS REs in each RB have such TRS signals, meaning each RB comprises a plurality of synchronization signals. See Ng. at PARA [0097] describing FIG 16, which notes that multiple REs in the RB associated with port 0 may be useful for such synchronization signals. Patent Owner admits here that these synchronization signals are associated with Cell ID. Remarks at 11. 
Lastly, as to Patent Owner’s arguments as to Ng and a combination of embodiments, the Examiner notes that while as noted above Ng discloses repeating signals in the RB, the portions of Ng further cited as disclosing periodic transmission are not stated by Ng as separate embodiments, but rather as alternative features of existing embodiments. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, namely as to discovery signal reception and CSI-RS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571) 272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of the TS 36.211 Document is provided attached to this Action.